                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                               CRIMINAL NO. 2:18-CR-14-KS-MTP

SHAREKA HOLMES


                                         ORDER

       On April 29, 2021, Defendant filed a Motion for Leave to File [14] a motion for

compassionate release under seal. The next day, the Court granted the motion in a

text order, permitting a motion for compassionate release to be filed under restricted

status. However, Defendant never filed a motion for compassionate release. On May

11, 2021, Defendant filed a Supplement [15], although she never filed an initial

motion. Then, on June 9, 2021, Defendant filed a Second Supplement [16], in which

she asserts that the Government never responded to her motion for compassionate

release and it is, therefore, ripe for review.

       Therefore, the Court finds that there is no motion for compassionate release

pending in this case, as Defendant never filed one. Accordingly, to the extent

Defendant seeks any relief in her Second Supplement [16], it is denied as moot.

       SO ORDERED AND ADJUDGED this __18th___ day of June, 2021.

                                                     /s/ Keith Starrett
                                                                   KEITH STARRETT
                                                  UNITED STATES DISTRICT JUDGE
